Judgment of the County Court, Westchester County, dated November 13, 1970, affirmed. No opinion. Martuscello, Latham, G-ulotta and Christ, JJ., concur; Munder, Acting P. J. I agree that the judgment convicting defendant of manslaughter, first degree, and unlawful possession of a weapon, should be affirmed. I should like to note, however, that the conduct underlying the conviction appears to have been that of a distraught woman who acted on impulse rather than by design. This, it seems to me, suggests that defendant might be a suitable candidate for early release, a course open to the Parole Board in view of the fact that the court imposed maximum (concurrent) terms, but set no minimum periods (see, Penal Law, § 70.00; Correction Law, § 212).